DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-2, 4, 11-12, 14, 16-17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/315,130 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 1-2, 11-12 and 16-17 of this application are broader and encompass claim 8 of copending Application No. 17/315,130.
Regarding claim 1 of this application, claim 1 of copending Application No. 17/315,130 recites all the claimed limitations of claim 1.
Regarding claim 2 of this application, claim 1 of copending Application No. 17/315,130 recites all the claimed limitations of claim 2.
Regarding claim 4 of this application, claim 1 of copending Application No. 17/315,130 recites all the claimed limitations of claim 4.
Regarding claim 11 of this application, claim 8 of copending Application No. 17/315,130 recites all the claimed limitations of claim 11.
Regarding claim 12 of this application, claim 8 of copending Application No. 17/315,130 recites all the claimed limitations of claim 12.
Regarding claim 14 of this application, claim 8 of copending Application No. 17/315,130 recites all the claimed limitations of claim 14.
Regarding claim 16 of this application, claim 8 of copending Application No. 17/315,130 recites all the claimed limitations of claim 16.
Regarding claim 17 of this application, claim 8 of copending Application No. 17/315,130 recites all the claimed limitations of claim 17.
Regarding claim 19 of this application, claim 8 of copending Application No. 17/315,130 recites all the claimed limitations of claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
4.	Claims 3, 5-10, 13, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Stevens (US Patent No. 10,878,540 B1) discloses contrast ratio detection and rendering system.
	Omori et al.  (US Patent No. 10,147,169 B2) disclose image processing device and program.
	Chiang et al. (US Patent No. 8,139,137 B2) disclose focusing method, suitable for an image capturing apparatus using in an environment of low brightness and image capturing apparatus using the same.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 26, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422